DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 
                         CROSS-REFERENCE TO RELATED APPLICATION 
2.          This application is a continuation of U.S. Patent Application No. 16/027,558, filed July 05, 2018, the contents of which are herein incorporated by reference in its entirety.

                                                                Information Disclosure Statement
3.           The information disclosure statements (IDS) were submitted on the following: 02/09/2021. The submissions is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
                      			                     Double Patenting
4.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

5.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claims 1-3, 6-7, 12, 16 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 15-17, 19-21, 25, of co-pending Application No. 15/792,414 (’414), now allowed. Although the conflicting claims are not identical, they are not patentably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-3, 6-7, 12, 16 is similar to that of the claimed limitations of co-pending Application No. 15/792,414 (’414), now allowed, as claimed in claims 15-17, 19-21, 25. The only difference is that in the parent case, claim 1 recites “a passivation layer over the portion of the lead-frame including openings exposing outer ends of the portion of the lead-frame”, that is not in the present application. Therefore, the claims are not patentably distinct from each other. This is a provisional non-statutory double patenting rejection. 

      The following table shows the corresponding conflicting claims between the instant application and the co-pending Application No. 15/792,414 (’414).
Application No. 17/172,043
Co-pending Application No. 15/792,414 (’414)
1. A semiconductor package, comprising: a semiconductor die electrically connected to a portion of a lead-frame; mold compound contacting portions of the semiconductor die, and the portion of the lead-frame; and an ink residue including solder covering exposed outer ends of the portion of the lead-frame providing mounting pads for the semiconductor package having a wet-table surface on side surfaces of the covered outer ends.
15. (Currently amended) A semiconductor package, comprising: a semiconductor die electrically connected to a portion of a lead-frame; a passivation layer over the portion of the lead-frame including openings exposing outer ends of the portion of the lead-frame; mold compound contacting portions of the semiconductor die, the portion of the lead-frame, and the passivation layer; and an ink residue including solder covering the exposed outer ends of the portion of the lead-frame providing mounting pads for the semiconductor package having a wet-table surface on both upper and side surfaces of the covered outer ends.
2. The semiconductor package according to claim 1, wherein the ink residue is deposited using a printing process selected from the group consisting of inkjet, screen, stencil and photonic printing. 
16. (Previously presented) The semiconductor package according to claim 15, wherein the ink residue is deposited using a printing process selected from the group consisting of inkjet, screen, stencil and photonic printing. 
3. The semiconductor package according to claim 1, wherein the ink residue comprises silver. 
17. (Previously presented) The semiconductor package according to claim 15, wherein the ink residue comprises silver. 
6. The semiconductor package according to claim 1, wherein the ink residue is deposited to a thickness of at least 7 microns. 
19. (Previously presented) The semiconductor package according to claim 15, wherein the ink residue is deposited to a thickness of at least 7 microns. 
7. The semiconductor package according to claim 1, wherein the portion of the lead-frame is a printed copper lead-frame. 
20. (Currently amended) The semiconductor package according to claim 15, wherein the portion of the lead-frame is a printed copper lead-frame. 
12. A semiconductor package, comprising: a semiconductor die electrically connected to a portion of a lead-frame; mold compound contacting portions of the semiconductor die, and the portion of the lead-frame; and an ink residue including solder covering exposed outer ends of the portion of the lead-frame providing mounting pads for the semiconductor package, wherein the ink residue includes a rectangular shape from a cross sectional view of the semiconductor package. 


16. The semiconductor package according to claim 12, wherein the ink residue comprises silver. 

21. (Currently amended) A semiconductor package, comprising: a semiconductor die electrically connected to a portion of a lead-frame; mold compound covering portions of the semiconductor die, and the portion of the lead-frame; a passivation layer covering portions of the mold compound, and the portion of the lead-frame; and an ink residue including solder covering portions of the portion of the lead-frame, wherein the passivation layer is in direct contact with the mold compound, the portion of the lead-frame, and the ink residue. 

25. (Previously presented) The semiconductor package of claim 21, wherein the ink residue comprises silver. 



                                                                   Allowable Subject Matter
7.     Claims 4-5, 8-11, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     
  8.      The closest prior arts are the following: Ho et al., 2004/0036180, Cook et al., 2017/0033072, and Celaya et al., (US 2016/0190095), which were discussed in the parent 16/027558 previous office action. Also, additional prior arts, such as Nielson et al., US 11348265 B1, Kondo et al., US 10615787 B2, and Ramakrishna et al., US 8106496 B2. However, none of the references, teaches or suggests the claimed invention, for instance “wherein the ink residue includes a rectangular shape from a cross sectional view of the semiconductor package”, as recited in claim 12.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899